COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 DAVID PAUL HEALY,                                  §            No. 08-17-00027CV

                               Appellant,           §               Appeal from the

 v.                                                 §        352nd Judicial District Court

 SIMON BARRON,                                      §          of Tarrant County, Texas

                               Appellee.            §            (TC# 352-286480-16)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX. R. APP. P. 43.5, for performance of the

judgment and all costs of this Court and the court below for which let execution issue. This

decision shall be certified below for observance.



       IT IS SO ORDERED THIS 23RD DAY OF AUGUST, 2022.



                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.